SOUTHERN DISTRICT OF CALIFORNIA

VETERANS DIVERSION PROGRAM AGREEMENT
Name: Billy Thomas Wright
Docket No: 18cr3927
Offense: 18 USC $$ 952 and 960

Court: Veterans Treatment Court
Date of Plea: aula

Period of Diversion: 12-24 months
INTRODUCTION

The United States Attorney’s Office has provided you with the
oppertunity to participate in the Southern District of
California's Veterans Treatment Court (“VTC”), one of the
district’s pretrial diversion programs.

VTC is a program in which certain defendants who are veterans
are offered the opportunity to divert prosecution in exchange for
participation in a court-supervised, intensive pretrial
Supervision program aimed at early intervention, rehabilitation,
employment and education.

Your participation is entirely voluntary. If you do not wish
to participate, your criminal case will proceed by normal course,

and there will be no additional negative consequences because of
your decision not to participate.

THE VIC PROGRAM BASICS

Defendants in VTC will be supervised by a VTC U.S. Pretrial

Services Officer (PSO). As part of the program, defendants agree
to take part in drug, alcohol, and mental health testing and
evaluations. Defendants also agree to participate in any and all

recommended drug, alcohol, and mental health programs and to
actively seek and maintain employment or education. In addition,

defendants must comply with all other conditions of pretrial
release and supervision.

ko

 

 
You may be appointed a criminal defense attorney (CDA) who is
familiar with the VTC Program. Your criminal defense attorney,
whether appointed or retained, will be permitted to have access to
your treatment provider and treatment records.

An Assistant U.S. Attorney (AUSA) also will be assigned to
the VTC program.

And, a qualified and trained veteran will be assigned to you
as a mentor.

The defense attorney, the AUSA, and the mentor will work
with the PSO te provide additional support and encouragement for
your success in the VTC Program.

If you participate in, and successfully complete, the VTC
program, the felony 18 USC §§ 952 and 960 charge will be dismissed.

If you choose to participate in, and do not successfully
complete the VTC Program, your case will be set for sentencing
pursuant to your VTC Program plea agreement, and the court may
appoint you a new attorney who is not involved in the VTC Program.

LENGTH OF DIVERSION

 

The VTC period will last at least one year and up to a maximum
of two years. As a condition of participation, you must agree
that during the period of diversion, the time limitations contained
in the Speedy Trial Act and the Sixth Amendment to the U.S.
Constitution will be tolled to allow you to demonstrate your good
conduct. 18 U.S.C. § 3161 (h) (2).

COURT APPEARANCES

You will be required to appear regularly before a VTC Program
Magistrate Judge to discuss your progress and evaluate your
compliance. Court appearances may increase or decrease over the
duration of pretrial supervision, based upon your performance in
the program. The PSO, CDA, AUSA, and mentor will be present at
court appearances. Progress reports from the PSO and treatment
provider will be provided to the court and attorneys. These
reports will describe both successes and problems experienced on
pretrial supervision, either treatment-related, or otherwise.

LIMITED USE OF STATEMENTS MADE DURING THE VETERANS
PROGRAM

An important component of the VTC program is your complete

2

€3

 

 
candor during your treatment, interactions with Pretrial Services,
and court appearances. To encourage your candor, the United
states Attorney's Office for the Southern District of California
(USAO) has agreed as follows:

(A) Except as otherwise provided in subparagraphs (B) and
(C) below, in any criminal prosecution that may be brought against
you by the USAO, the USAO will not offer in evidence in its
case-in-chief any statements you make to a VTC Magistrate Judge
during your VIC program appearances or any statements you make to
treatment providers, to the PSO, or to your mentor (collectively
VTC program statements).

(B) Notwithstanding the USAO's agreement set forth in
subparagraph (A) above, the USAO may use

(1) information derived directly or indirectly from vTCc
program statements for the purpose of obtaining and
pursuing leads to other evidence, which evidence may be
used for any purpose, including any criminal prosecution
of you; and

(ii) VTC program statements and all evidence obtained
directly or indirectly from those VTC program statements
for the purpose of cross-examination should you testify,
or to refute or counter at any stage of any proceeding
(including during the USAO's case-in-chief in any
criminal prosecution) any evidence, argument, statement
or representation offered by or on your behalf in
connection with that proceeding.

(C} Notwithstanding the USAO's agreement set forth in
subparagraph (A) above, the USAO reserves the right to use any VTC
program statements in any prosecution for false statements,
obstruction of justice, or perjury.

The USAO's agreement in subsection (A) above is limited to
the USAO for the Southern District of California and cannot bind
any other federal, state, local, or foreign prosecuting,
enforcement, administrative, or regulatory authorities.
Moreover, the USAO's agreement in subparagraph (A) above is limited
to VTC program statements and does not apply to any statements
made by you at any other time, whether oral, written, or recorded,

 

 

 
DIVERSION VIOLATIONS AND SANCTIONS

You are required to comply with all conditions imposed by the
VTC Program Magistrate Judge and the Pretrial Services Officer.
Failure to do so will result in the imposition of sanctions.
Violations and sanctions will ordinarily be handled on the
regularly scheduled VTC Magistrate Judge’s calendar. The court,
however, can schedule an appearance at any time. Sanctions and
modifications regarding treatment may be handled on an expedited
basis with the consent of the parties and the VTC Program
Magistrate Judge.

If a Progress Report contains an allegation of noncompliance,
you may choose to agree that the allegation is true and waive the
traditional protections and procedures afforded to those on
pretrial release when they are accused of violating a condition of
release. If you do, there will be no hearing on whether the
allegation is true. A program sanction may be imposed, including
termination from the program. As noted above, noncompliance can
also be handled cutside the presence of the VIC Magistrate Judge
if all parties agree.

Alternatively, you may wish to contest the alleged violation.
The only permissible contested hearing in the VTC program, however,
is a claim of actual innocence of the alleged violation or act of
non-compliance. If a contested hearing is requested, your defense
attorney will assist you in contesting the allegation. After the
hearing, the VIC Magistrate Judge will decide whether the
allegation of non-compliance is true.

If, at any time following your entry into the VTC program,
you are alleged to have committed a new federal, state or local
crime, then in order to find that the allegation is true, the vT¢
Magistrate Judge need only find probable cause to believe that you
committed the crime, For any other type of violation, the VTC
Magistrate Judge will find the allegation true if there is clear
and convincing evidence that you committed the violation.

Tf you admit a violation or the VIC Magistrate Judge finds
such a viclation or act of non-compliance, you will be sanctioned.
The range of possible sanctions is broad to ensure that the
sanction is appropriate for the violation or act of non-compliance.
Factors that will influence the type of sanction employed include:
the seriousness of the violation or act of non-compliance, the
number of violations, and the length of time you have remained
compliant, either before a first violation, or between violations.

4

by

 

Pomerening SRR ne ener ae neue en Set eae ae nate
In addition, an important factor will be whether you voluntarily
disclose the violation. Dishonesty on your part will result in
enhanced sanctions. Depending on these factors, any of the
sanctions listed below ~ including termination from the VTC Program
- may be imposed. As a general rule, when there are repeat
violations, more serious sanctions will be applied. Sanctions may
include, but are not limited to:

* Judicial reprimand in open court;
* Order to attend and observe pre-determined VTC program
proceedings;

Order to submit a written explanation for noncompliance
behavior and how you plan to correct (for example, why
you failed to attend treatment or tested positive or
about the trigger that most often causes you to relapse
and why, or about what you will do differently to prevent
this type or another violation in the future);

* Order to engage in additional hours of community
service; ,
* Curfew restrictions or home confinement (with conditions

that may include GPS monitoring) ;

* Increase in frequency of progress hearings before the
VTC Magistrate Judge;

* Order to complete a non-punitive residential term at a
community corrections center or treatment facility;

* Order to attend or increase attendance at Narcotics
Anonymous, Alcoholic Ancnymous, or other Veterans
Administration or out-patient treatment program; and

* Termination from VTC with or without filing a formal
violation.

If appropriate, sanctions may be ordered more than once during
the course of VTC. When expedited action is appropriate and the
parties agree, a sanction or adjustment in treatment can be imposed
through modification and without an appearance before Court. The
PSO's report at the next Court appearance will inform the VTC
Magistrate Judge whether you properly complied with the sanction
ordered at the last appearance. Failure to comply with ordered

by

 

 

 
sanctions may result in added sanctions or termination from the
VTC program,

The PSO need not wait until the scheduled court appearance to
address problems occcurring during pretrial release. Minor
violations may be dealt with by the PSO who will notify the defense
counsel and AUSA about all violations. However, the VTC Program
Magistrate Judge always has discretion to issue immediately an
arrest warrant if you are alleged to have committed a violation.

TERMINATION FROM VTC PROGRAM

THE COMMISSION OF A NEW CRIME SHALL RESULT IN TERMINATION
FROM THE VTC PROGRAM.

 

Termination from VTC may cccur due to a failure or refusal to
participate in treatment and/or other programs ordered by the VIC
Magistrate Judge, by incurring repeated violations of or non-
compliance with any other conditions of pretrial release, by
failing to make required court appearances, or by committing a new
crime. The VIC Magistrate Judge will make final decisions
regarding involuntary termination.

If you wish to appeal your termination from the VTC program
to the assigned district judge, you must do so within 14 days of
the termination decision.

You also may voluntarily discontinue the program. If you
cheose to do so, you may be assigned a new, non-VIC attorney and
will be ordered to appear before a new judge for sentencing in
accordance with your plea and VTC Agreement. You also will be
transferred to traditional pretrial supervision. Your new PSO
will not charge you with any viclations committed and resolved
during your participation in the VTC program, However, if you
terminate your participation prior to the resolution of the
violation, the viclation may be alleged by the new PSO and resolved
by the new judge. In addition, the judge presiding over any
pretrial supervision violation will be advised of all conduct that
has taken place during pretrial supervision including successes,
failures, and sanctions that occurred during your participation in
Vic,

As noted above, if you are terminated from the VTC program,
or voluntarily withdraw, you may be appointed new counsel and your
case will proceed to sentencing on the plea entered pursuant to
this Agreement. You will not be permitted to withdraw your plea.

6
Def. Initials é w

 

 
Additionally, you will return to regular pretrial supervision
status, and may face a violation hearing.

GRADUATION AND DISMISSAL OF CRIMINAL CHARGE

Upon successful completion of the VTC program, your Felony 18
USC $$ 952 and 960, Unlawful Importation of a Controlled Substance,
will be dismissed.

RECORDS CHECKS

Whether you graduate or are terminated from the program,
Pretrial Services may conduct a criminal records check for
analytical purposes after the VTC program ends, not to exceed one
criminal records check per year.

AGREEMENT TO PARTICIPATE
DEPENDANT:

I, Billy Thomas Wright, have read, or someone has read to mein my
native language, this Agreement. I have discussed this Agreement
with my attorney and I understand its terms. I have also discussed
with my attorney the VTC program and I understand that program.
I voluntarily agree to participate in the VTC program subject to
the terms and conditions set forth in this Agreement. I understand
that I can revoke my voluntary participation in the VIC program at
any time and understand that by doing so, I agree that I shall not
be allowed to withdraw my plea and that my case will proceed to
sentencing pursuant to this Agreement and my VTC Program plea
agreement.

DATE: a-|4- 4
SIGNATURE: EA

 

 

fff
iff
{ff
iff

Def. Initials g -~

 

 
VIC PROGRAM DEFENSE ATTORNEY:

 

I, the attorney representing the Defendant in connection with the
VTC program, have discussed this diversion program and this
Agreement with the defendant. I believe the defendant understands
the VTC program and the terms and conditions of this Agreement,
and that the defendant’s decision to participate in the VTC program
is knowingly and voluntarily made.

DATE: a\\4 | 14

SIGNATURE ee LA —

VTC PROGRAM ASSISTANT UNITED STATES ATTORNEY:

 

 

I, the Assistant United States Attorney representing the
United States Attorney’s Office for the Southern District of
California, in the VIC Program, agree to the terms and conditions
of this Agreement on behalf of the USAO.

DATE: Sofi

SIGNATURE bb ees

/

VIC PROGRAM PRETRIAL SERVICES OFFICER:

 

I, the Pretrial Services Officer assigned to the VTC Program,
accept the above-named Defendant into the VTC Program subject to
the terms and conditions of this Agreement.

oan: 3/21] 19

i
SIGNATURE — AN’
Q

VIC PROGRAM MAGISTRATE JUDGE:

 

 

I, the VTC Program Magistrate Judge, accept the above-named
Defendant into the VTC Program subject to the terms and conditions
of this Agreement.

DATE:

 

SIGNATURE

 

Def. Initials fj wl

 
